Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160657(57)(60)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DESMOND RICKS,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160657
  v                                                                  COA: 342710
                                                                     Ct of Claims: 17-000159-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellee to extend
  the time for filings its supplemental brief is GRANTED. The supplemental brief submitted
  on September 23, 2020, is accepted as timely filed. On further order of the Chief Justice,
  the motion of Justly Johnson to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on October 13, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 14, 2020

                                                                               Clerk